Case: 21-50576     Document: 00516307843         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                           May 5, 2022
                                  No. 21-50576                           Lyle W. Cayce
                                Summary Calendar                              Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   David Leon Suttle,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:07-CR-29-1


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Defendant-appellant David Leon Suttle appeals the district court’s
   denial of his motion for compassionate release pursuant to 18 U.S.C.
   § 3582(c)(1). This Court reviews a denial of a motion for compassionate




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50576           Document: 00516307843              Page: 2      Date Filed: 05/05/2022




                                            No. 21-50576


   release for abuse of discretion. 1 A district court abuses its discretion when its
   decision is based on a legal error or clearly erroneous facts. 2
           In a recent decision, United States v. Sauseda, this Court held that, to
   allow meaningful appellate review over an order denying compassionate
   release, the district court must provide “specific factual reasons” for its
   decision, unless we can infer those reasons from the record. 3 When the order
   itself lacks a factual explanation, we can look, for example, to transcripts from
   an earlier sentencing hearing. 4 But if the sentencing judge was not the same
   judge as the one deciding the motion for compassionate release, those
   transcripts fail to illuminate the reasoning behind the order on compassionate
   release. 5
           The district court’s analysis of Suttle’s motion, in full, was as follows:
   “After considering the applicable factors provided in 18 U.S.C. § 3553(a) and
   the applicable policy statements issued by the Sentencing Commission, the
   Court DENIES the Defendant’s Motion on its merits.” This order is
   materially identical to the order issued in Sauseda. 6 Also, as in Sauseda, a



           1
               United States v. Chambliss, 948 F.3d 691, 693 (5th Cir. 2020).
           2
               Id.
           3
            United States v. Sauseda, No. 21-50210, 2022 WL 989371, at *2 (5th Cir. Apr. 1,
   2022). Although Sauseda is not “controlling precedent,” it “may be [cited as] persuasive
   authority.” Ballard v. Burton, 444 F.3d 391, 401 n.7 (5th Cir. 2006) (citing 5th Cir. R.
   47.5.4).
           4
               Id.
           5
               Id.
           6
             The sole distinction between this case and Sauseda is that, here, the Government
   filed an opposition to the defendant’s motion for compassionate release. Cf. id. (noting that
   “the Government did not object or otherwise file any response.”). But in this case, the
   district court did not adopt the Government’s reasoning, or otherwise indicate that the
   Government’s arguments provided the “specific factual reasons” for its decision. Id..




                                                  2
Case: 21-50576          Document: 00516307843           Page: 3   Date Filed: 05/05/2022




                                         No. 21-50576


   different judge presided over the sentencing, leaving us without any basis to
   infer the district court’s reasoning from the record. 7 Because we cannot
   determine the “specific factual reasons” behind the district court’s decision,
   we have no meaningful basis to exercise our appellate review over Suttle’s
   motion for compassionate release. 8
          Accordingly, we VACATE the district court’s order denying
   Suttle’s         motion   for   compassionate    release   and REMAND         for
   reconsideration consistent with this opinion.




          7
              See id.
          8
              Id.




                                              3